Citation Nr: 9906060	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 
service connection for a right knee disorder.

2. Entitlement to an extension of a temporary total 
disability evaluation because of treatment of a service-
connected disability requiring convalescence under 
38 C.F.R. § 4.30 (1998).  

3. Entitlement to a disability rating greater than 20 percent 
for right knee post-operative medial meniscal tear and 
stress fracture.  


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training from January 4, 
1995 to March 23, 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Pursuant to the appellant's request, a personal hearing 
before a member of the Board was scheduled to be conducted at 
the RO on December 3, 1998.  The appellant failed to appear 
for the scheduled hearing.

Having examined the evidence of record in light of the 
appellant's contentions, the Board is of the opinion that the 
issues of the appellant's entitlement to an earlier effective 
date for the grant of service connection for a right knee 
disorder and the issue of her entitlement to an extension of 
a temporary total disability evaluation because of treatment 
of a service-connected disability requiring convalescence 
under 38 C.F.R. § 4.30 are ready for appellate review.  

The matter of the appellant's entitlement to a disability 
rating greater than 20 percent for right knee post-operative 
medial meniscal tear and stress fracture will be remanded for 
further development of the record.  



FINDINGS OF FACT

1. The appellant was discharged from a period of active duty 
for training on March 23, 1995, and submitted an 
application for service-connected disability compensation 
within one year thereafter.

2. The appellant underwent a right knee surgical procedure on 
June 13, 1995, and a period of convalescence ended not 
later than September 30, 1995.


CONCLUSIONS OF LAW

1. The earliest effective date for the grant of service 
connection of a right knee disorder is March 24, 1995.  
38 U.S.C.A. § 5110(b)(1)(West 1991); 38 C.F.R. § 3.400 
(1998).

2. A total temporary disability rating is warranted for the 
period ending September 30, 1995.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an earlier effective date for the grant 
of service connection for a right knee disorder.  
Specifically, she contends that the effective date for the 
grant of service connection should be January 14, 1995, as it 
was the date of the in-service injury to her right knee.  
With regard to her claimed entitlement to an extension of a 
temporary total disability evaluation because of treatment of 
a service-connected disability, the appellant argues that her 
continued physical therapy is tantamount to the requisite 
convalescence under 38 C.F.R. § 4.30 (1998).  

Relevant Law and Regulations

Unless specifically provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found but shall not be earlier than the date 
of receipt of its application.  As a specific exception under 
law, the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release from active service if the 
application is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(a),(b)(1) (West 
1991 & Supp. 1998); see 38 C.F.R. § 3.400(b)(2)(1998).    

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months. Awards are to 
commence on the day of hospital admission and continue for a 
period of one to three months from the first day of the month 
following hospital discharge or outpatient release. 38 C.F.R. 
§ 4.30 (1998). A total rating shall be assigned if treatment 
of a service-connected disability results in surgery 
necessitating at least one month of post-operative 
convalescence; or required surgery, with severe post- 
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, the necessity for confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by case, without surgery, of one major joint or more. 
38 C.F.R. § 4.30(a)(1), (2), and (3). Extensions of one to 
three months, not to exceed a total convalescent period of 
six months, may also be granted under the provisions of 
section 4.30(a). 38 C.F.R. § 4.30(b)(1).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, the 
Board believes that a brief factual review of evidence of 
record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.

Factual Background

The appellant's service medical records reveal that on 
January 14, 1995, she complained of pain of the right knee 
after undergoing a physical fitness test.  She reported that 
as she was running, she felt a "cracking" sensation in her 
right knee.  Military medical examiners thereafter afforded 
treatment, and the appellant was assessed to have a possible 
medial/lateral collateral ligament strain; a possible torn 
medial meniscus and a "stress fracture."  

The last day of the appellant's active duty for training was 
March 23, 1995.  By application received on April 12, 1995, 
the appellant sought service connection for the right knee 
disorder.  She underwent a VA physical examination in May 
1995.  By rating decision dated in June 1995, service 
connection was granted for status post-stress fracture of the 
right knee, and a zero percent disability evaluation was 
assigned effective March 24, 1995.

In her November 1995 notice of disagreement, the appellant 
reported that she had "lost time" in her private employment 
because of her disability, and that she had been unable to 
perform training with a military reserve unit.  In a 
September 1995 VA medical record, it was reported that the 
appellant was then employed as a telemarketer, and that she 
was sedentary through most of the workday.  

In due course of appellate proceedings, the RO ascertained 
that the appellant had undergone a right knee arthroscopy on 
June 13, 1995.  Separate VA physician's notes reflect 
prognoses that the appellant would be "disabled" for 
various periods, extending from June 26 to August 7, 1995 and 
from July 1 to September 1, 1995.  However, a July 24, 1995 
medical record progress note reflected that as of that time, 
the appellant could walk.  It was further noted that the 
appellant was experiencing decreased pain, no instability and 
no effusions.  To the extent that the appellant was 
experiencing pain, the medical examiner reported that the 
appellant had "minor pain" at the medial joint line.  

In a report of physical therapy dated September 7, 1995, the 
appellant's "functional independence" was noted, to include 
full weight bearing with no assistive devices on all 
surfaces.  An additional physical therapy reported dated 
September 28, 1995 reflects identical findings.  On October 
5, 1995, it was noted that the appellant was "ambulatory 
without aides."  

An October 20, 1995 physician's correspondence note reflects 
that the appellant would be "disabled" for two months 
thereafter.  However, there is no reference to the 
appellant's ambulatory ability.  

By rating decision dated in July 1996, the disability 
evaluation of the appellant's right knee disorder was 
increased to 10 percent, effective March 24, 1995.  A 100 
percent evaluation was also assigned for the period from June 
13 through July 31, 1995 for a period of convalescence under 
38 C.F.R. § 4.30.  

By statement received in October 1996, the appellant noted 
her disagreement relative to the total temporary disability 
rating.  She argued that the beginning date of the total 
temporary disability rating (June 13, 1996) was incorrect 
because she had been injured while on active duty on January 
14, 1995.  She argued that the total temporary disability 
rating should be effective from the earlier date.  

In her substantive appeal relative to the assigned disability 
rating for her right knee disorder, the appellant reiterated 
her contention that she should be granted a total disability 
rating effective January 14, 1995.  Further, although she 
conceded that she did not require crutches after July 31, 
1995, the appellant argued in substance that she had 
sustained severe postoperative residuals which required 
therapeutic immobilization of her knee until August 1996.  
She referred to the above summarized VA medical records, and 
argued that her ongoing physical therapy warranted the 
continuation of a temporary total disability rating.  

VA medical records were received in part reflecting that on 
August 28, 1996, the appellant was treated for right patello-
femoral syndrome.  It was noted that although the appellant 
was able to work, she was unable to perform "jumping 
jacks," stair-climbing, running and lifting items over 20 
pounds.  

At a January 1997 personal hearing before a hearing officer 
at the RO, the appellant reiterated prior contentions 
relative to the severity of her knee disorder.  By hearing 
officer decision dated in February 1997, a 20 percent 
disability evaluation was assigned for the right knee 
disability, effective from March "25", 1995.  The 
assignment of a temporary total disability evaluation from 
June 13, 1995 to July 31, 1995 was confirmed and continued.  

Following her submission of a substantive appeal, the 
appellant testified at a November 1997 personal hearing 
before another hearing officer at the RO.  In substance, she 
argued that she was entitled to a 100 percent disability 
rating retroactive to the date of her in-service injury and 
that she was entitled to a disability rating greater than the 
currently assigned 20 percent for a right knee disorder.  In 
a December 1997 decision, the hearing officer confirmed the 
assignment of a 20 percent disability rating from March 24, 
1995 and the assignment of a 100 percent temporary total 
disability rating under 38 C.F.R. § 4.30 from June 13, 1995 
to July 31, 1995. 


Entitlement to an earlier effective date for the 
grant of service connection for a right knee disorder

The appellant contends that because she sustained the in-
service injury on January 14, 1995, the assignment of the 
effective date for the grant of compensation should be 
established as of that date.  


As a matter of law, the appellant's claim is without merit.  
Pursuant to 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400, 
because the appellant filed her claim of service connection 
within one year from the date of her release from active duty 
for training, the effective date of the award of disability 
compensation is fixed at the date following her discharge.  
This is the earliest date which may be assigned.

The plain meaning of the operative statute is clear.  The 
Board has not gleaned and the appellant has not proffered an 
alternative view.  See McCay v. Brown, 106 F.3d 1577 (Fed. 
Cir. 1997);  Lewis v. Brown, 8 Vet. App. 287, 290 (1995) 
[quoting Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 
1993), aff'd, 513 U.S. 115 (1994)]. 

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Entitlement to an extension of a temporary total disability 
evaluation because of treatment of a service-connected 
disability requiring convalescence

As alluded to above, the appellant contends that the 
assignment of a 100 percent temporary total disability rating 
is warranted for various periods both before and after those 
assigned.  In October 1996, the appellant contended that a 
total temporary disability rating should be assigned 
retroactive to the date of the in-service injury.  In her 
substantive appeal, she posited that because she underwent 
continued physical therapy up to and including August 1996, a 
temporary total disability rating should be assigned 
encompassing the period.  

With regard to the appellant's claim for a date earlier than 
June 13, 1995, applicable regulation makes clear that the 
assignment of the beginning date for a total temporary 
disability rating for convalescence is "the date of hospital 
admission or outpatient treatment."  See 38 C.F.R. § 4.30.  
In this case, medical records clearly reflect that on June 
13, 1995, the appellant was admitted for a "same day" 
arthroscopic procedure.  This marks the beginning of her 
hospitalization.  With respect to a temporary total 
disability rating under 38 C.F.R. § 4.30, no earlier date may 
be assigned.

With respect to the assignment of the temporary total 
disability rating after July 31, 1995, it has been observed 
that entitlement to a total temporary disability rating 
requires that a report, issued near the time of a hospital 
discharge or an outpatient release, indicate that a surgical 
procedure had been undertaken which would have required the 
passage of at least one month for the veteran to return to a 
health state.  Scrutiny may be had for a medical opinion of 
record, issued close to the time of discharge or release, to 
explain how long a period of convalescence would be needed.  
Felden v. West, 11 Vet. App. 427, 430 (1998).  

The Board notes that in its March 20, 1996 memorandum 
forwarding the relevant outpatient treatment reports, the VA 
medical center responded to the RO's inquiry to send "all 
medical records for [the appellant's] right knee condition.  
The Board is of the opinion that the forwarded "Physical 
Therapy Lower Extremity Evaluation" reports are of 
particular relevance to this inquiry.  The report dated 
September 7, 1995 reflects that the appellant was then 
capable of full weight bearing walking on all surfaces 
without assistive devices.  Although the report further 
reflects that the appellant reported that pain increased by 
walking, running, and stair climbing, it was also reported 
that the appellant experienced no pain when riding a bicycle.  

The Board finds that the September 7, 1995 medical report is 
the primary medical document rendered earliest to the time of 
the appellant's surgery within the intent of 38 C.F.R. 
§ 4.30.  Viewed in a light most favorable to the appellant, 
the Board finds that because medical professionals evaluated 
the appellant to be able to walk unassisted on all surfaces 
with full weight bearing as of that date.  Put another way, 
prior to that date, the appellant was in need of 
convalescence prior to that date.  The medical evidence, 
although somewhat unclear, thus can be interpreted as 
demonstrating that her period of convalescence was completed 
as of September 7, 1995.  

Under the "benefit of the doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3; see also Grantham 
v. Brown, 8 Vet. App. 228, 235 (1995); Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Because the Board is unable 
to otherwise ascertain by competent medical evidence that the 
period of convalescence ended earlier than September 7, 1995, 
resolution of the benefit-of-the-doubt should be accorded to 
the appellant.  

Accordingly, a temporary total disability rating will be 
granted, starting on June 13, 1995 and ending September 30, 
1995.  To that extent, the appeal is granted.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for a right knee disorder is denied.

Entitlement to a temporary total disability evaluation for 
the period from June 13, 1995 to September 30, 1995 is 
granted.  


REMAND

Entitlement to a disability rating greater than 20 percent 
for right knee post-operative medial meniscal tear and stress 
fracture.

The Board notes that in November 1997, the appellant stated 
that she would undergo right knee arthroscopic surgery on 
December 3, 1997.  A report of contact memorandum dated 
December 15, 1997 reflects that the surgery was performed as 
scheduled.

If at the time of the Board's review, there exists VA-
generated records that have not been obtained, VA will be 
held to a "constructive possession" rule, and the items 
will be presumed to have been before the Board at the time of 
the Board's decision.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Because the records of the appellant's December 1997 
arthroscopic procedure were clearly generated by a VA entity, 
they must be obtained for the Board's review of the 
appellant's claimed entitlement to a disability rating 
greater than 20 percent for the right knee disorder.  

The Board notes that the appellant has reported that because 
of her disability, she was compelled to miss work.  Because 
the duty to assist requires the Secretary to obtain private 
records, the RO will be directed to obtain records of these 
absences, and the appellant will be requested to assist in 
this effort.  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).

The Board further notes that the appellant last underwent a 
VA orthopedic examination in August 1996, prior to her 
December 1997 arthroscopic surgery.  Because the duty to 
assist also mandates the conduct of a thorough and 
contemporaneous medical examination, a current medical 
examination will be conducted on remand.  Peters v. Brown, 6 
Vet. App. 540, 542 (1994); See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); Swanson v. Brown, 4 Vet. App. 148, 152 
(1993).  

Accordingly, the appellant's claim of entitlement to a 
disability rating greater than 20 percent for a right knee 
disorder is REMANDED for the following development: 

1.  The RO should contact the appellant 
and ascertain if the appellant has 
received any recent VA, private or other 
medical treatment.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2. The RO should also contact the 
appellant and request documentation 
relative to the appellant's claimed 
employment absences due to her service-
connected disorder.  The RO should 
provide the appellant with any release 
forms or other documentation necessary to 
obtain these records.  The RO should then 
obtain these records and associate them 
with the claims folder.  

3.  The RO should then afford the 
appellant a VA orthopedic examination to 
determine the current severity of the 
right knee disorder.  The appellant's 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
ranges of motion in degrees. The examiner 
should specify the nature and severity of 
the symptoms attributed to the service-
connected right knee disability. The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected right knee  disability, and 
should to provide an opinion as to the 
extent, if any, that pain limits the 
appellant's functional ability. The 
examiner should also be requested to 
determine whether, and to what extent, 
the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  A copy of the 
examination report should be associated 
with the appellant's claims folder.

4. The RO should review the report of the 
examination requested above to determine 
if it meets the requirements of paragraph 
3. If the examination report contains 
insufficient information to address the 
inquiries as specified, it is incumbent 
upon the rating board to return the 
report as inadequate.  38 C.F.R. § 4.2 
(1998).  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45.

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case, 
including any additional laws and regulations, and given the 
applicable time to respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained. 
The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

- 10 -


- 1 -


